Attorney’s Docket Number: 5481/0671PUS1
Filing Date: 11/13/2020
Claimed Foreign Priority Date: none
Applicant: Kuo
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 09/09/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 09/09/2022, responding to the Office action mailed on 07/26/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 3 and 9-20. Accordingly, pending in this application are claims 1-2 and 4-8.

Response to Amendment
Applicant’s amendments to the Specification and Claims have overcome the objections to Specification and Claims previously set forth in the Non-Final office action mailed on 07/26/2022. Accordingly, the previous objections are withdrawn.
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112 and 35 U.S.C. 102, as previously formulated in the same Office action. However, applicant’s amendments to the claims raise new issues, and the indicated allowability of claim 3 is withdrawn in view of a newly discovered reference. Rejections based on the newly cited reference follow, and new grounds of rejections are presented, as necessitated by Applicant’s amendments to the claims.

Claim Objections
Claim 8 is objected to because of the following informalities:
- Claim 8, L. 1: amend to -- wherein  --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a first lining layer comprising manganese (Mn)” at L. 7-8, and the claim also recites “wherein the first lining layer comprises copper-manganese-silicon (CuMnSi)” at L. 11, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, it is unclear if the limitations identified supra are both directed to a same material of the claimed first lining layer, or to different materials of said lining layer, thus also raising new matter issues, as discussed below.
Claims 2 and 4-8 depend from claim 1 thus inherit the deficiencies identified supra.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Amended claim 1 recites “a first lining layer comprising manganese (Mn)” and “wherein the first lining layer comprises copper-manganese-silicon (CuMnSi)” at L. 7-8 and L. 11, respectively. However, the disclosure as filed only supports the following first liner layer arrangements:
- a tri-layer liner layer 153: the first sub-lining layer 155 includes manganese silicon (MnSi), the second sub-lining layer 157 includes manganese (Mn), and the third sub-lining layer 159 includes copper manganese (CuMn) (see, e.g., Fig. 1 and Par. [0065])
- a single-layer liner layer 253: the lining layer 253 is a single layer and includes copper-manganese-silicon (CuMnSi) (see, e.g., Fig. 3 and Par. [0071]).
- a bi-layer liner layer 353: the first sub-lining layer 355 includes manganese-rich manganese silicon (MnSi) or manganese (Mn), and the second sub-lining layer 357 includes copper manganese (CuMn), (see, e.g., Fig. 19 and Par. [0109])
Therefore, the limitations directed to the composition of the claimed first lining layer (e.g., comprising manganese (Mn) and copper-manganese-silicon (CuMnSi)) encompass a scope wherein each claimed material is directed to a different sub-layer of the first lining layer, and would therefore constitute new matter, as the original application is devoid of such combination of sub-layers. The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.
Claims 2 and 4-8 depend from claim 1 thus inherit the deficiencies identified supra.
Claim 7 recites the limitations “wherein the first lining layer comprises: [...] wherein the first sub-lining layer comprises manganese silicon (MnSi); [...] wherein the second sub-lining layer comprises manganese (Mn).”. While these limitations find support in the original disclosure (see, e.g., Fig. 1 and Par. [0065], or Fig. 19 and Par. [0109]), claim 1 has been amended to recite “wherein the first lining layer comprises copper-manganese-silicon (CuMnSi)” at L. 11, and the original application is devoid of a combination of materials and sub-layers as recited in claim 7 and claim1. Therefore, the limitations of claim 7, in view of the amendments to claim 1, are directed to new matter. The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale et al. (US2022/0020638) in view of Amanokura et al. (US2010/0120250).

Regarding Claim 1, Bhosale (see, e.g., Fig. 10) shows most aspects of the instant invention, including a semiconductor device structure, comprising:
- a substrate (e.g., substrate 204) having a pattern-dense region and a pattern-loose region (e.g., left region associated with tightly spaced interconnects 906 vs. right region with loosely spaced interconnects 908)
- a first conductive layer disposed over the substrate (e.g., metal lines 208) 
- a first dielectric layer (e.g., dielectric 302) disposed over the first conductive layer
- a first conductive plug (e.g., via portion of interconnect 904) and a second conductive plug (e.g., via portion of interconnect 902) disposed in the first dielectric layer; wherein the first conductive plug and the second conductive plug comprises copper (Cu) (see, e.g., Par. [0051]: Cu is a suitable metal for 902-904) and are separated from the first dielectric layer by a first lining layer comprising manganese (Mn) (see, e.g., Par. [0049]: seed layer of CuMn)
- wherein the first conductive plug and the second conductive plug have different aspect ratios (see, e.g., Fig. 10: via 904 vs. via 902).
However, Bhosale is silent about the first lining layer comprising copper-manganese-silicon (CuMnSi). Amonokura (see, e.g., Par. [0031]), on the other hand and in the related field of copper-based conductive features, discloses that copper-manganese alloys or copper-manganese-silicon oxide alloys are alternate and suitable materials in the implementation of a metal barrier layer, to prevent the diffusion of a copper-based metal into surrounding interlayer dielectric layers, or improve the adhesive property of the metal onto the interlayer dielectric layers.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first lining layer comprising copper-manganese or copper-manganese-silicon in the structure of Bhosale, because these were known in the semiconductor art as being equivalent and suitable in implementing metal barrier layers for copper-based conductive features, as taught by Amonokura, to prevent the diffusion of a copper-based metal or improve its adhesive property, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding Claim 2, Bhosale (see, e.g., Fig. 10) shows a second conductive layer (e.g., trench portion of interconnect 904) disposed over the first conductive layer, wherein the first conductive layer and the second conductive layer comprise copper (Cu) (see, e.g., Par. [0038],[0051]: 208 and 904 comprise Cu), and the first conductive plug electrically connects the first conductive layer to the second conductive layer.
Regarding Claim 4, Bhosale (see, e.g., Fig. 10) shows that a width of the second conductive plug (e.g., via 902) is greater than a width of the first conductive plug (e.g., via portion of interconnect 904), and a height of the second conductive plug is greater than a height of the first conductive plug.
Regarding Claim 5, Bhosale (see, e.g., Par. [0035]) discloses that substrate 204 comprises a semiconductor material (e.g., Si) that already has pre-built structures, such as interconnects and wirings. Furthermore, Bhosale (see, e.g., Fig. 10) details an interconnection arrangement of a conductive layer 208 disposed over a substrate, and a Cu conductive plug 902/904 embedded in a dielectric layer 302, the conductive plug having a CuMn lining layer, and connecting the conductive layer to an overlying second conductive layer (also, see comments stated above in Par. 18-21 with regards to Claims 1-2). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the substrate and associated features therein arranged as claimed in the structure of Bhosale, because such arrangement would flow from applying the disclosed interconnection arrangement to the underlying pre-built interconnects and wirings structures, as suggested by Bhosale himself, to implement electrical connection to/from/in-between devices (e.g., transistors, diodes, resistors, etc..), and repeating a known interconnection arrangement for its conventional use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Therefore, Bhosale in view of Amonokura teaches that the substrate (e.g., 202) comprises:
- a first lower conductive layer (e.g., underlying metal lines 208) disposed over a semiconductor substrate (e.g., Si substrate)
- a first lower conductive plug (e.g., underlying interconnect 902/904)) disposed between and electrically connecting the first lower conductive layer and the first conductive layer, wherein the first lower conductive plug comprises copper (Cu) (see, e.g., Par. [0051]: Cu is a suitable metal for 902-904)
- a first lower lining layer surrounding the first lower conductive plug, wherein the first lower lining layer comprises manganese (Mn) (see, e.g., Par. [0049]: underlying seed layer of CuMn).
Regarding Claim 8, Amonokura (see, e.g., Par. [0031]) teaches that copper-manganese alloys and copper-manganese-silicon oxide alloys are alternate and suitable materials in the implementation of a metal barrier layer for copper-based interconnects. Therefore, Bhosale in view of Amonokura teaches that the first lower lining layer comprises copper-manganese-silicon (CuMnSi).

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814